Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-17 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) “providing a multiplicity of structurally identical slider mounted PMR or MAMR writers disposed thereon and positioned for the lapping process to be applied simultaneously thereto; wherein each of the multiplicity of slider-mounted writers has a writer resistive lapping guide (WRLG) sensor already formed thereon,” as now recited in claim 1; (b) “including for lapping with the multiplicity of slider-mounted writers a specially configured slider-mounted PMR or MAMR writer, otherwise identical to from the multiplicity of sliders,” as recited in claim 1; (c) “the specially configured PMR or MAMR writer is used as an estimate of PWA values in neighboring, structurally identical PMR or MAMR devices in sliders from the multiplicity of sliders being simultaneously processed by lapping,” as recited in claim 3; (d) “an estimated value of PWA in otherwise structurally identical sliders undergoing simultaneous processing and having been selected as being from neighboring positions in a wafer or from a rowbar unit which is a slice taken from a wafer,” as recited in claim 6; (e) “a slider selected for special configuring from a multiplicity of functional sliders,” as recited in claim 7; (f) “the write head comprises a Writer Resistive Lapping Guide (WRLG) sensor for determining lapping depth during a lapping process,” as recited in claim 8; (g) “the value of PWA has been accurately estimated by means of a built-in electrical resistive sensor measurement taken using a corresponding neighboring slider-mounted PMR writer head or a corresponding neighboring slider- mounted MAMR writer having a built-in sensor configured to produce such a measurement,” as recited in claim 12; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

For example, the present drawings do not include any depiction of the disclosed “undergoing simultaneous processing and having been selected as being from neighboring positions in a wafer or from a rowbar unit which is a slice taken from a wafer…” (claim 6); “providing a multiplicity of structurally identical slider- mounted PMR or MAMR writers disposed and positioned for the lapping process to be applied simultaneously thereto” (claim 1); and “wherein in the specially configured slider, material in the side gaps of the PMR writer having been replaced with insulating material; and wherein a WRLG sensor is formed on a trailing shield (TS) thereof…” (claim 1) nor “PWA values in neighboring, structurally identical PMR or MAMR devices in sliders from the multiplicity of sliders being simultaneously processed by lapping.” (claim 3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (a) Page 8, reference to “and the modification of other elements,” is not clear as to what “other elements” applicant is referring to and further, it does not appear that these “other elements” are described or identified in the as filed specification/drawings.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) claim 7, “side shields (SS)” should be changed to read as “leading shields” or “write shields” as only “leading shields” or “write shields” have been recited in the specification.


Claim Rejections - 35 USC § 112

Claims 4, 9, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) claim 4, the language “have already been obtained by performing a series of preliminary measurements on the specially configured PMR or MAMR writer prior to reaching states of the lapping process…”  is vague as it is not readily apparent whether these “series of preliminary measurements” are the same as or different than the “successive measurements” already obtained from claim 2, and thus renders the claim(s) indefinite; (b) claim 4, reference to “determining the contributions of various elements,” is vague and indefinite as it is not readily apparent what these “various elements” encompass; 
(c) for claim 9, reference to “A, B and C are constants to be determined empirically by prior simultaneous measurements of R and PWA” is vague, as it is not readily apparent what encompasses “prior simultaneous measurements.” It is suggested to use similar language as set forth in claim 2; (d) claim 12, the language “whereby EWAC variance of the PMR writers or the MAMR writers is known within narrower limits than are normally attainable,” is indefinite as it is not readily apparent what encompasses “known” EWAC variances in a PMR/MAMR and “narrower limits” and what constitutes “normally attainable”, rendering the claim indefinite; 
(e) Claim 13, lines 3-5 reference to “wherein the PMR or MAMR writer have been selected after having been processed by a method by which the trailing edge pole widths are known to within narrower widths than are normally attainable,” is vague and indefinite as it is not readily apparent what “method” the PMR or MAMR writer(s) are processed by, and further, it is not readily apparent what encompasses “known” trailing edge pole widths and “narrower widths than are normally attainable” which render the claim further indefinite; (f) claim 15, the language “wherein the constants A, B and C are initially treated as variables and determined by a series of at least three independent measurements at selected stopping positions in the lapping process,” (emphasis added by Examiner) is considered to encompass contradicting statements, as it is not understood how A, B and C can be both constants and variables, thus rendering the claim further indefinite; (g) claim 14 “the slider” and “said slider” lack proper antecedent basis as only a “slider-mounted PMR writer” has been previously set forth in the claim(s).
Claim 15 inherits the indefiniteness as being dependent on a rejected claim, and is thus rejected under the same grounds.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “wherein the constants A, B and C are initially treated as variables and determined by a series of at least three independent measurements at selected stopping positions in the lapping process,” (emphasis added by Examiner) which language cannot be found in the as-filed specification.  It is not understood further how A, B and C can be both constants and variables.  It is noted that the as-filed specification only mentions “constants” on one occasion, i.e., “The quantities A, B and C are constants that reflect the contributions to R made by the physical parameters PWA and SH.” (on page 9) and never mentions are describes A, B and C as being “variables”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (USP 10,279,451) (hereinafter “Liu”). Insofar claim 13 is definite and understood with respect to 112(b), Liu discloses, as shown in the FIGs., a head gimbal assembly (HGA) 100 (Fig. 4), comprising: a slider-mounted perpendicular magnetic recording (PMR) writer 1/101 wherein the PMR writer 1/101 have been selected after having been processed by a method, e.g., lapping process (see col. 4, lines 38-51), wherein the PMR writer 1/101 is considered to facilitate “by which the trailing edge pole widths are known to within narrower widths than are normally attainable, statistical variations in writer parameters are improved and the Erasure Width of an AC signal (EWAC) variance of the PMR writer is known within narrower limits than are normally attainable, insofar as this method and known entities have been clearly defined thus far in this claim; a suspension 103 (FIG. 13) that elastically supports the slider-mounted PMR writer 1/101 (col. 4, lines 52-55), wherein 12HT19-00816/997,155the suspension 103 further comprises a flexure 104 (FIG. 4) to which the slider-mounted PMR writer 1/101 is joined, a load beam 222 (FIG. 13) with one end connected to the flexure 104 and a base plate 224 connected to the other end of the load beam 222 (FIG. 4; col. 4, lines 52-64).  
As per claim 14, Liu is further considered to show a HDD (Hard Disk Drive) 260 (FIG. 15), comprising: the head gimbal assembly 100; a magnetic recording medium 140 positioned opposite to the slider-mounted PMR writer 1/101; a spindle motor 261 that rotates and drives the magnetic recording medium 140; a device 230/250/251 that supports the slider 102 and positions the slider 102 relative to the magnetic recording medium 140 (FIG. 15; col. 5, lines 8-30).



Allowable Subject Matter
Claims 1-3, 5-6, 7-8, 10-11, 16-17 are allowed.
Claims 4, 9, 12, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not fully persuasive and/or responsive to the previous Office Action.
A...While applicant addresses some of the multitude of objections and rejections set forth in the previous Office Action, many more have been not addressed.  Not all of the drawing objections have been responded to, and 112(b) issues remain.  The Examiner maintains that the current drawings are incomplete and do not depict applicant’s invention as required by MPEP section under 37 CFR 1.83(a).  The new matter rejection (112(a)) has been maintained with respect to  claim 15.
B…The Examiner further notes that because claim 13 has been amended into an independent claim lacking any of the features of claim 12 (as previously dependent therefrom), a newly applied reference and rejection has been made accordingly.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
September 1, 2022